DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-25 are present for examination.

Double Patenting
NON-STATUTORY TYPE

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 5-11, respectively, of U.S. Patent No. 10,192,626 (same assignee/inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because the following comparisons:
Claim 1 (of application) obviously read on at least claims 1 or 15 (of patent ‘626).  Although claim 1 & 15 (patent) does not recite the usage of memory controller as claim 1 (application); however, the use of controller for accessing/programing data is considered as prior art knowledge (for any conventional memory device) and also well-known to an ordinary skilled person in this art. Thus, the method steps of this application obviously read on the identical method steps of the patent above as well.
	Similarly, claims 2-3 & 4-11 (application) also at least recites identical method steps of claims 2-3 & 5-12, respectively, in same order of the patent above. Particularly, the following order is noted:
Claim 2 (application) contains identical steps of claim 2 or 18 (patent);
Claim 3 (application) contains identical steps of claim 3 or 19 (patent);
Claim 4 (application) contains identical steps of claim 5 (patent);
Claim 5 (application) contains identical steps of claim 6 (patent);
Claim 6 (application) contains identical steps of claim 7 (patent);
Claim 7 (application) contains identical steps of claim 8 (patent);
Claim 8 (application) contains identical steps of claim 9 (patent);
Claim 9 (application) contains identical steps of claim 10 (patent);
Claim 10 (application) contains identical steps of claim 11 (patent);
Claim 11 (application) contains identical steps of claim 12 (patent);
Claim 15 (application) contains identical steps of claim 3 (patent);

3.	Claims 12, 15-20 & 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 5-11, respectively, of U.S. Patent No. 11,017,868 (same assignee/inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because the following comparisons:
	Claim 12 (of application) obviously read on at least claims 1 (of patent ‘868).  Although claim 1 (patent) does not recite the usage of memory controller as claim 1 (application); however, the use of controller for accessing/programing data is considered as prior art knowledge (for any conventional memory device), and also well-known to any skilled person in this art. Thus, the method steps of this application obviously read on the identical method steps of the patent above as well.
Similarly, claims 15-17, 18-20 & 22-25 (application) also at least recites identical method steps of claims 3-5, and 6, 8-9, and 12-14,  respectively, in same order of the patent above. For example the following order is noted:
Claim 15 (application) contains identical steps of claim 3 (patent);
Claim 16 (application) contains identical steps of claim 4 (patent);
Claim 17 (application) contains identical steps of claim 5 (patent);
Claim 18 (application) contains identical steps of claim 6 (patent);
Claim 19 (application) contains identical steps of claim 8 (patent);
Claim 20 (application) contains identical steps of claim 9 (patent);
Claim 22 (application) contains identical steps of claim 11 (patent);
Claim 23 (application) contains identical steps of claim 12 (patent);
Claim 24 (application) contains identical steps of claim 13 (patent);
Claim 25 (application) contains identical steps of claim 14 (patent);
4.	Claims 13-14 & 21 are objected as being dependent upon rejected claims above, but tentatively they contain additional features not being recited in the above claims of the two patents ‘626 & 828 above and not clearly taught elsewhere as seen at this time.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827